DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising an anode comprising In, a cathode comprising lithium iron phosphate and a first solid electrolyte material comprising Li3YBrCl4I and an electrolyte layer comprising a sulfide solid electrolyte comprising Li 2S-P2S5 and does not further comprise a 2nd solid electrolyte material in the reply filed on 8-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-26-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte material represented by Formula (1), LiaMbXy where subscript ranges a, b and y are defined, does not reasonably provide enablement for any 1st solid electrolyte material comprising Li, M and X.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for LiaMbXy to be Li6-3bMbX6 does not reasonably provide enablement for all of a, b and y are larger than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0039] and [0046].
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide solid electrolyte layer between the positive and negative electrode, does not reasonably provide enablement for any electrolyte layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0193-0194 and 0216]. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because the claim should cite “a cathode active material comprising lithium iron phosphate and a first solid electrolyte material…X represents…and I.”. 
            Claim 2 is rejected because it is unclear what the upper range of the subscripts a, b and y. 
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           Tomita et al. (JP 2006/244734, translation) teaches a battery comprising a positive electrode comprising a positive electrode layer comprising an active material containing an Li element and a positive electrode current collector; a solid electrolyte layer [teaching a solid electrolyte layer between the cathode and anode]; and a negative electrode comprising an active material and a current collector.  Tomita et al. teaches  in [0036] that the solid electrolyte layer comprises Li3-2xMxIn1-yM’yL6-zL’z where M and M’ are metal elements where M=Ca, Sr, etc.; M’=Fe, Y, etc. and L and L’ are halogen atoms such as Br, Cl and/or I, 0 < x < 1.5 and 0 < y < 1.  Tomita et al. teaches in [0030-0032 and 0042], a battery comprising a positive electrode comprising LiCoO2, LiFePO4, etc. and a solid electrolyte can comprise Li3InBrCl.           Nogami et al. (US 2016/0204467) teaches a solid-state battery comprising a positive electrode layer, a negative electrode layer and a lithium ion conducting solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer where the solid electrolyte layer contains a sulfide solid electrolyte comprising a hydride of a complex.  Noguchi et al. teaches in [0076-0078], a positive electrode layer containing a positive electrode active material such as LiCoO2, LiFePO4, etc. and may actually contain a solid electrolyte, a conductive additive, a binder and the like.  Noguchi et al. teaches in [0081], that the solid electrolyte to be used for the positive electrode layer is not specifically limited as long as it has a lithium ion conductivity in the stable with the positive electrode active material including an oxide solid electrolyte, phosphate compound solid electrolyte, etc.           Kintaka (US 2015/0228966) teaches in claim 1, a positive electrode material comprising a positive electrode active material and a fibrous carbon bonded to the positive electrode active material and teaches in claims 3-4, where the active material comprises lithium iron phosphate.  Kintaka teaches in claims 6 and 8-9, a battery comprising a positive electrode of claim 1 comprising and active material comprising lithium iron phosphate; a negative electrode layer and an electrolyte layer. Kintaka teaches in claim 11, wherein the positive electrode layer comprises a solid electrolyte and teaches in claim 12 wherein the solid electrolyte is a sulfide solid electrolyte.
          Zevgolis et al. “Alloying effects on superionic conductivity in lithium indium halides for all-solid-state batteries”.  Zevgolis et al. teaches solid electrolytes comprising Li3InBr6-xClx.            Tsuchida et al. (WO 2012/077225, translation) or (US 2013/0260258) teaches in Fig 1, an electrode body (10) includes an electrode active material (1) made of an oxide; a first solid electrolyte material (2) made of sulfide and a first electrode (3) disposed at the interface between the electrode active material (1) and the first electrolyte material (2).  Tschida et al. teaches that the positive active material can comprise LiNi1/3Co1/3Mn1/3O2, LiCoO2, etc.  Tschida et al. teaches a battery comprising a positive electrode comprising LiCoO2 with a coating material comprising Li2WO4 (second solid electrolyte material) and can further comprise Li7P3S11; a negative electrode and a Li7P3S11 (a first solid electrolyte material) between the cathode and anode. Tschida et al. teaches that the cathode material contains the cathode active material and may further comprise a solid electrolyte material which is preferably the same as the material of the solid electrolyte between the cathode and the anode.           Tsuchida et al. (US 2010/0273062) teaches on page 6, in Example 1 and claim 1, a battery comprising a cathode comprising LiCoO2 coated with LiNbO3 and Li7P3S11 ; a negative electrode and a solid electrolyte layer comprising a sulfide solid electrolyte material that substantially has a crosslinking chalogen between the cathode and anode comprising  Li7P3S11.         Tsuchida et al. (US 2012/0052396) teaches on page 6, in claim 15, a battery comprising a positive electrode active layer comprising a positive active material; a negative electrode, a solid electrolyte layer that includes a solid electrolyte material which is formed between the positive electrode active material layer and the negative electrode active material layer wherein the solid electrolyte material forms a resistance layer at an interface between the solid electrolyte material and the positive electrode active material when the solid electrolyte material reacts with the positive electrode active material and the resistance layer increases resistance of the interface, a reaction suppressing portion is formed at the interface between the positive electrode active material and the solid electrolyte material, the reaction suppressing portion suppresses a reaction between the solid electrolyte material and the positive electrode active material and the reaction suppressing portion is a chemical compound that includes a cation portion formed of a metal element and a poly anion portion formed of a central element deforms covalent bonds with the polarity of oxygen elements; the reaction suppressing portion is the chemical compound selected from the group consisting of Li3PO4, Li4SiO4, Li3BO3 and Li4GeO4. Tsuchida et al. claims in claim 18, wherein the positive electrode active material layer includes the solid electrolyte material and teaches in claim 19 wherein the surface of the positive electrode active material is coated with the reaction suppressing portion. Tsuchida et al. (‘396) teaches in [0054], that the positive electrode can comprise Li(NiCoMn)O2, LiCoO2, etc. and teaches in [0056], that the coating layer could also comprise LiNbO3. Tsuchida et al. (‘396) teaches in [0058-0059], that the solid electrolyte material formed between the positive and negative electrode can also be present on the coated cathode.            Okazaki et al. (US 2011/0027661) teaches in claim 1 and [0056], an electrode comprising a positive electrode active material and a 1st solid electrolyte covering the positive electrode active material [teaching a coating material] and a 2nd solid electrolyte comprising 80Li2S-20P2S5, Li3PO4-Li2S-SiS2, Li3.25Ge0.25P0.75O4 or Li7P3S11. Okazaki et al. teaches in claim 5 wherein the 1st solid electrolyte is a lithium niobate  and the 2nd solid electrolyte is a sulfide.  Okazaki et al. teaches in [0042], Figure 1, a positive electrode mixture layer (1) comprising positive active materials comprising LiCoO2 (2); a coating layer comprising LiNbO2 (2b) formed on the surface of (2) and solid electrolytes comprising Li7P3S11 (3). Okazaki et al. teaches in [0054], that the cathode material can comprise LiNi1/3Co1/3Mn1/3O2, LiCoO2, LiFePO4, etc. and teaches on [0058], a battery comprising a negative electrode and a solid electrolyte comprising Li3PO4-Li2S-SiS2, 80Li2S-20P2S5, Li3.25Ge0.25P0.75O4 or Li7P3S11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727